Citation Nr: 0023917	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the claimant is entitled to Dependents' Educational 
Assistance (DEA) pursuant to Chapter 35, Title 38, United 
States Code for the period from between February 11, 1991 and 
June 5, 1992 under the provisions of the Giusti-Bravo 
settlement. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Claimant

ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The claimant is the daughter of a Vietnam veteran, who died 
in July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefits for the period from 
February 1991 to June 1992.  The claimant and her 
representative appeared at a hearing at the RO in July 1998.  


FINDINGS OF FACT

1.  The appellant was born on June [redacted], 1972 and is the 
daughter of the veteran.

2.  In a September 1994 rating decision, a 100 percent 
evaluation was restored retroactively to July 1985.

3.  The September 1994 rating decision also established basic 
eligibility to Dependent's Educational Assistance.

4.  On January 26, 1995, the RO received the claimant's VA 
Form 22-5490, Application for Survivors and Dependents' 
Educational Assistance and verification of her enrollment 
from February 11, 1991 to June 5, 1992.

5.  The claimant did not have a claim of entitlement to 
Dependents' Educational Assistance, pursuant to 38 U.S.C. 
Chapter 35, pending on October 15, 1993, such that 
consideration of entitlement to benefits could be conducted 
pursuant to the Giusti-Bravo settlement agreement.


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for enrollments between February 11, 1991 and June 5, 
1992, have not been met.  38 U.S.C.A. § 3500 (West 1991); 38 
C.F.R. § 21.4131 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute, and are summarized 
as follows.  The veteran, the claimant's father, served on 
active duty.  He died in July 1986.  In 1985, the RO reduced 
the veteran's 100 percent disability evaluation to 50 
percent.  In Fernando Giusti Bravo, et al., v. U.S. 
Department of Veterans Affairs, Civ. No. 87-0590 (D.P.R.) 
(CCC) (hereinafter Giusti Bravo), it was alleged that the VA 
unlawfully discriminated against those veterans rated 100 
percent for neuropsychiatric (NP) disorders within the 
jurisdiction covered by the San Juan, the Commonwealth of 
Puerto Rico, Regional Office (RO), as a result of a review 
conducted on or after January 8, 1982.  On October 15, 1993, 
the United States District Court for the District of Puerto 
Rico approved a Stipulation and Order, with appendices, in 
the Giusti Bravo case in which the terms of a proposed 
settlement were announced (hereinafter Stipulation and 
Order), and it was agreed that VA would readjudicate claims 
in accordance with national adjudication standards.  The 
terms of the Giusti Bravo settlement are binding on the 
Board, and Veterans Benefits Administration (VBA) Circular 
21-94-2, as amended by Change 1, October 6, 1994, 
(hereinafter VBA Circular 21-94-2) provides instructions for 
implementing the Stipulation and Order.  In September 1994, 
it was determined that the veteran's death was service 
connected and the 100 percent evaluation was restored 
effective July 1985 pursuant to Giusti Bravo settlement.

On January 26, 1995, the RO received the claimant's 
Application for Survivors' and Dependents' Education 
Assistance requesting a retroactive award along with the 
verification of enrollment from the Instituto De Banca, 
certifying that the claimant had been enrolled for terms from 
February 11, 1991 to June 6, 1992.  In March 1995, the RO 
issued a Certificate of Eligibility for Chapter 35 
Dependents' Education Benefits to the claimant.  By VA 
letter, the claimant was notified that she was not eligible 
for educational assistance benefits under Chapter 35, Title 
38, United Stated Code, prior to January 26, 1994, one year 
prior to the date of receipt of enrollment verification.  
 
Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, may be established 
in several ways, including being a child of a veteran who has 
a total disability, permanent in nature, resulting from a 
service-connected disability.  38 U.S.C.A. §  
3501(a)(1)(A)(iii) (West 1991); 38 C.F.R. 
§ 21.3021(a)(1)(iii) (1999).  The basic beginning date of an 
eligible child's period of eligibility is his eighteenth 
birthday, or successful completion of secondary schooling, 
whichever occurs first; the ending date is the eligible 
child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 
C.F.R. § 21.3041(a).  

Regulations governing the payment of educational assistance 
benefits indicate that the commencing date of an award of 
Chapter 35 educational assistance benefits will be determined 
based on the latest of the following dates: the date 
certified by the educational institution or the date one year 
prior to the VA's receipt of the claimant's application or 
enrollment certification, whichever is later.  38 C.F.R. 
§ 21.4131(a) (1998).

The criteria for the assignment of effective dates for 
educational assistance benefits were amended during the 
pendency of the appellant's appeal, effective June 3, 1999. 
See 64 Fed. Reg. 23769-23773 (May 4, 1999).  Pursuant to the 
criteria in effect subsequent to June 3, 1999, the 
regulations now provide that for the first award of 
Dependents' Educational Assistance benefits, the commencing 
date of the award of educational assistance will be the 
latest of: (1) the beginning date of eligibility, (2) one 
year before the date of claim, (3) the date the educational 
institution certifies, or (4) the effective date of the 
approval of the course or one year before the date VA 
receives that approval notice, whichever is later.  38 C.F.R. 
§ 21.4131 (d)(1) (1999).  Upon comparison, the Board finds 
that the old and new regulations are substantively similar 
and that to adjudicate the claimant's claim using both sets 
of regulations provides an identical result.  Therefore, the 
Board finds that there is no prejudice to the claimant in 
adjudicating this claim, as both regulations are equally 
unfavorable to the claimant.

Moreover, the Board notes that in order to be considered for 
retroactive Dependents' Educational Assistance benefits 
pursuant to the settlement agreement, the claimant must have 
filed a claim for such benefits on or prior to October 15, 
1993.  The Giusti-Bravo settlement agreement provided that:

A veteran's disability rating is relevant 
to the proper disposition of certain 
claims for VA benefits. If a spouse, 
child or dependent of a class member 
files a claim for any such benefit, or 
has a claim pending at the time the Court 
approves this Stipulation and Order, VA 
is bound in the disposition of this claim 
by a final decision in the special 
settlement review.  Stipulation and 
Order, Giusti-Bravo v. U.S. Department of 
Veterans Affairs, Civ. Div. No. 87-0590 
(D.P.R.)

The Board does not dispute the claimant's basic eligibility 
for educational assistance under Chapter 35.  The pertinent 
issue in this appeal is entitlement to educational assistance 
benefits for courses pursued from February 1991 to June 1992.  
The claimant argues that she could not meet the requirements 
in this case, as the benefits did not exist until 1994, and 
that in retroactive cases, the one-year rule should not take 
effect until the benefits exist.  She maintains that she 
attended school from 1991 to 1992 and filed for Chapter 35 
shortly after notification of the retroactive grant of 100 
percent in the veteran's case.

The Board sympathizes with the claimant's contention that as 
she was not notified of her entitlement to Dependents' 
Educational Assistance until 1994, due to the fact that the 
veteran's 100 percent disability rating was not restored 
until review was undertaken pursuant to the Giusti-Bravo 
settlement agreement, and that she should not have been 
expected to file forms years before that date.  The Board 
notes that the veteran's rating had been reduced in July 1985 
to 50 percent, and the claimant could not have known at that 
time that restoration to a total schedular rating and thus, 
entitlement to Dependents' Educational Assistance benefits, 
might later have been established for that period.  However, 
the Board is not permitted to decide the appellant's claim 
for Dependents' Educational Assistance in equity, and is 
constrained to follow the express mandate found in the 
regulations.

Accordingly, the Board finds that the claimant's claim of 
entitlement to retroactive payments of Dependents' 
Educational Assistance, pursuant to 38 U.S.C. Chapter 35, for 
courses completed from February 1991 to June 1992, lacks 
legal merit and entitlement under the law and the claim must 
be denied and the appeal to the Board terminated.  38 C.F.R. 
§ 21.4131(d) (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



ORDER

The claim for a retroactive award of educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code, for enrollments between February 11, 1991, and June 5, 
1992 is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

